Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Seo et al. US Publication 2017/0173555 who teaches a carbon dioxide adsorbent comprising: a hierarchical zeolite defining: micropores having a pore width between about 0.4 nm and about 2 nm; and at least one of: mesopores having a pore width between about 2 nm and about 50 nm;  and macropores having a pore width greater than about 50 nm. Figure 9 shows the isosteric heat of CO2 adsorption which appears to be outside of the claimed range of 5 kJ/mol to 25 kJ/mol and therefore could not teach or suggest and adsorbent having an isosteric heat of adsorption of from about 5kJ/mol to about 25kJ/mol, as determined by the LRC method, for the N2 impurity, and an equivalent isosteric heat of adsorption for methane that is from about 50% to about 200% of the adsorbents isosteric heat of adsorption for N2, wherein the adsorbent has a rate of adsorption for the N2 impurity that is at least 5 times greater than the rate of adsorption for methane as determined by the Hiden method, and recovering said methane with a reduced a level of N2 impurity.
Another prior art is Ravikovitch et al. US 2017/0136405 who teaches a pressure swing adsorption process wherein the adsorbent bed comprises an adsorbent material having a zeolite. The isosteric heat of adsorption is in Figure 4 which is also outside of the range of 5 kJ/mol to 25 kJ/mol and thus does not remedy the deficiencies as with Seo above.
Thus the prior art does not teach or fairly suggest a process and adsorbent wherein the adsorbent bed comprises adsorbent having an isosteric heat of adsorption of from about 5kJ/mol to about 25kJ/mol, as determined by the LRC method, for the N2 impurity, and an equivalent isosteric heat of adsorption for methane that is from about 50% to about 200% of the adsorbents isosteric heat of adsorption for N2, wherein the adsorbent has a rate of adsorption for the N2 impurity that is at least 5 times greater than the rate of adsorption for methane as determined by the Hiden method, and recovering said methane with a reduced a level of N2 impurity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772